IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50099
                         Summary Calendar



BILLY DALE CARTER,

                                         Plaintiff-Appellant,


versus

GONZALES, Individually and in his Official Capacity;
BANKS, Capt., Individually and in his Official Capacity;
SAXON, Capt., Individually and in his Official Capacity;
ALLEN, Lt., Individually and in his Official Capacity;
WALDRUM, Nurse, Individually and in his Official Capacity;
WARDEN JOHN DOE,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-95-CV-387
                       - - - - - - - - - -
                        February 18, 1997

Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Billy Dale Carter, Texas prisoner # 625426, appeals the

judgment of the district court granting summary judgment in favor

of the defendants, denying his motion for summary judgment, and

dismissing claims against all of the defendants with prejudice.

We have reviewed the record and the briefs and conclude that the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50099
                                - 2 -

district court did not err in granting summary judgment in favor

of the defendants on the retaliation claim.      We decline to review

the Eighth Amendment and retaliation claims against Warden John

Doe and Ms. Price for plain error.     See United States v.

Calverley, 37 F.3d 160, 162-63 (5th Cir. 1994) (en banc) (citing

U.S. v. Olano, 507 U.S. 725, 730-37 (1993)), cert. denied, 115

S. Ct. 1266 (1995).    Accordingly, the judgment of the district

court is AFFIRMED.    The motions for appointment of an

investigator and counsel are DENIED.    The motions to file an

amended brief and to withdraw the motion for a temporary

restraining order are GRANTED.

     We repeat the sanctions imposed by this court in Carter v.

Gonzales, No. 96-50248 (5th Cir. Sep. 25, 1996).      Carter is

barred from filing any pro se, in forma pauperis civil appeal in

this court, or any pro se, in forma pauperis, initial civil

pleading in any court which is subject to this court's

jurisdiction, without the advance written permission of a judge

of the forum court in active service.      The clerk of this court

and the clerks of all federal district courts in this circuit are

directed to return to Carter, unfiled, any attempted submission

inconsistent with this bar.

     AFFIRMED; SANCTIONS REPEATED.